United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2565
                                   ___________

Latonya Jean Whitley,                   *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Peer Review Systems, Inc.,              *
                                        *
                    Appellee.           *
                                   ___________

                             Submitted: June 14, 2000

                                  Filed: August 3, 2000
                                   ___________

Before MURPHY, HEANEY and MAGILL, Circuit Judges.
                          ___________

HEANEY, Circuit Judge.

       LaTonya Jean Whitley sued her former employer, Peer Review Systems, Inc.
(PRS), claiming that she was terminated from employment on the basis of her race in
violation of 42 U.S.C. § 1981 (2000) and Minn. Stat. § 363.03(2) (2000). The district
court granted summary judgment in favor of PRS. Whitley appeals, and we affirm.
                                 BACKGROUND

       PRS is an Ohio corporation that provides external reviews of the quality of
health-care services. In 1995, PRS contracted with the State of Minnesota to set up a
system to review the level of care that health maintenance organizations provided to
Medicaid patients in Minnesota. PRS hired Whitley in October of 1995 to assist
in the Minnesota contract.

       Whitley was a high-level employee, responsible for implementing and overseeing
PRS's Minnesota review system. She was expected to develop review tools by
identifying quality-of-care indicators through her research. She further was expected
to facilitate study groups, and administer site reviews.

       Within months, it became apparent to Ohio PRS staff that Whitley was not
completing her assignments on time. Concerned that they would not meet their
deadlines for providing review materials to Minnesota, Ohio personnel increased their
involvement in the Minnesota project. By January of 1996, Ohio staff members,
including Janet Hosey, were intimately involved in the Minnesota project. Hosey
scrutinized Whitley's work and criticized her attitude and performance.

      During an orientation meeting in February of 1996, Whitley was disruptive, and
made comments about Hosey. Whitley admitted her comments could be considered
offensive. Following the meeting, Ohio PRS managers decided that Whitley's poor
performance and insubordinate behavior warranted termination. She was fired on
February 26, 1996.

                                  DISCUSSION

        We review the district court's grant of summary judgment de novo. See Carter
v. St. Louis Univ., 167 F.3d 398, 400 (8th Cir. 1999). Although summary judgment is

                                         -2-
to be used sparingly in employment discrimination cases, see Crawford v. Runyon, 37
F.3d 1338, 1341 (8th Cir. 1994), it is appropriate where one party has failed to present
evidence sufficient to create a jury question as to an essential element of its claim, see
Chock v. Northwest Airlines, Inc., 113 F.3d 861, 865 (8th Cir. 1997).

        Because Whitley's race discrimination claim is based on inferential rather than
direct evidence, we employ the burden-shifting analysis used in McDonnell-Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973). See St. Mary's Honor Center v. Hicks, 509
U.S. 502, 506 (1993). To establish a prima facie case of race discrimination, the
plaintiff must prove that she is a member of a protected class, was qualified for the
position she held, and suffered some adverse employment action under circumstances
giving rise to an inference of discrimination. See Chock, 113 F.3d at 863. Once the
plaintiff has established a prima facie case, the employer has the burden of explaining
its actions with legitimate, nondiscriminatory reasons. See Hicks, 509 U.S at 506-07.
If the employer puts forth legitimate reasons for its actions, the burden shifts back to
the plaintiff to show that the employer's stated reasons were a pretext for
discrimination. See Chock, 113 F.3d at 863.

       Whitley, as an African-American woman, is a member of a protected class.
Further, she was terminated and replaced by a white woman, giving rise to an inference
of discrimination. See id. However, she cannot satisfy her burden with regard to the
second element of her prima facie case; that is, she cannot show that she was qualified
for the position she held. In determining whether or not Whitley was qualified for her
position, we do not simply examine her ability to perform. Rather, Whitley must
demonstrate that she was actually performing her job at a level that met her employer's
legitimate expectations. See Miller v. Citizens Sec. Group, 116 F.3d 343, 346 (8th Cir.
1997).

      PRS produced specific evidence of Whitley's deficiencies, including her failure
to promptly develop quality review procedures, design a quality review manual, and

                                           -3-
adequately prepare for study-group meetings. Lastly, Whitley was asked to participate
in a trial run of a newly-developed review tool and to forward her results to PRS, which
she did not do in a timely manner. When she did comply, Whitley's results did not
compare favorably to the results of the other participants.

      Whitley admits some of these deficiencies. Nevertheless, she directs us to
broad, conclusory statements by herself and others that she was doing her job
adequately.1 Such statements are insufficient to refute PRS's specific evidence of her
poor performance. See id.

       Even assuming that Whitley had established a prima facie case, PRS still is
entitled to summary judgment because it provided legitimate reasons for Whitley's
termination. As outlined above, Whitley was not adequately performing her job.
Further, PRS produced evidence that Whitley was disruptive in meetings and
insubordinate in her dealings with PRS's home office.

       Whitley argues that the reasons advanced by PRS as legitimate were merely a
pretext for race discrimination. In support of her view, Whitley contends that Hosey
referred to her as “girl” and referred to African-Americans as “you people,” and that
both phrases are highly probative of racial bias. When considered in context, however,
neither of the statements support the racially-derogatory meaning she puts forth.
Whitley herself testified that when Hosey, then still in Ohio, introduced her by


      1
       Whitley also points us to an affidavit of the State of Minnesota's contact person
for PRS, stating that she had no complaints about Whitley's performance vis-a-vis the
State. However, there is no evidence that the affiant was in a position to judge
Whitley's job performance at PRS. See Mole v. Buckhorn Rubber Prods., 165 F.3d
1212, 1218 (8th Cir. 1999) (“Supporting affidavits from fellow employees who did not
deal with [the plaintiff] on a systematic basis are insufficient to counter [the
defendant]'s proof she was discharged because she did not meet its legitimate
expectations.”)

                                          -4-
teleconference to Minnesota health care managers, Hosey sometimes referred to her as
“girl,” saying, for example, “I want to introduce you to the local girl.” (Appellee's
App. at 14.) Considered in context, the use of the word “girl” here is not evidence of
racial derogation.

       Hosey's reference to “you people” is similarly innocuous. By Whitley's own
testimony, Hosey used this term during a heated argument with Whitley regarding
Hosey's intense supervision of the Minnesota project. When Whitley asked Hosey why
she was checking up on the Minnesota office so often, Hosey stated that she was
concerned because “you people are late.” (Id. at 17.) Whitley responded by defending
the Minnesota office and its timeliness record. Thus, even Whitley understood this
comment to refer to the Minnesota office rather than African-Americans. Although
Whitley now asks us to give the use of “you people” a race-specific interpretation, such
an interpretation is not supported by the record.

                                   CONCLUSION

     For the above-stated reasons, we affirm the district court's grant of summary
judgment.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-